Title: To Thomas Jefferson from Albert Gallatin, 29 October 1804
From: Gallatin, Albert
To: Jefferson, Thomas


               
                  Treasury Department 29 Octr. 1804
               
               The departure of the Revenue Cutter intended for New Orleans being delayed only by the appointment of a second Mate, the propriety of directing a commission to issue in favour of George W. Perry in conformity with the Collector’s of Baltimore recommendation is respectfully submitted to the President of the United States by his most obedient Servant
               
                  
                     Albert Gallatin
                  
               
            